Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 4, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160457
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re T.J. DIEHL, Minor.                                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  _________________________________________                                                            Elizabeth M. Welch,
                                                                                                                       Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
                                                                   SC: 160457
  v                                                                COA: 345672
                                                                   Oakland CC Family Div:
                                                                     2017-855352-DL
  T.J. DIEHL,
             Respondent-Appellee.
  _________________________________________/

        On order of the Chief Justice, the case is ADJOURNED from the January 2021 oral
  argument session of the Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 4, 2021

                                                                              Clerk